Per Curiam.
Claimant was injured on December 31, 1924, and was again injured while working for another employer insured by a different carrier on September 24, 1926. The finding as to disability during the period covered by the award is justified by the evidence, but the finding that his disability after the second accident and the temporary disability incident thereto was occasioned by *794the first injury is not sustained. Van Bark, P. J., Hinman, Whitmyer, Hill and Hasbrouek, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.